DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-4, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., US Pub No. 20180262811 in view of Zhang, US 20110231487.

As to claim 1 Ma discloses a display device comprising: 
a storage (Fig. 10: 1700); 
a display (Fig. 10: 1210); 
a network interface (Fig. 10: 1500) configured to communicate with a server of a content provider ([0173]-[0174]); and 
a controller (Fig. 10: 1100) configured to:
access the server of the content provider, cause the display to display a screen of information received from the server, wherein the screen comprises display of a plurality of content items (Fig 1B and [0173] – a list of channels received from a broadcast server is displayed, therefore a screen of information from the server is displayed),
generate a virtual channel number in response to receiving a virtual channel generating request for a selected content item among the plurality of content items ([0101] – in response to user request to create a virtual channel, a virtual channel number is generated), match the generated virtual channel number with an access address of the selected content item, and store a matching result in the storage unit; and cause the display to display content corresponding to the selected content item among the plurality of content items by using the access address in response to [0108] and [0181]-[0182] – user selection of content to include in the new virtual channel causes the content identifier to be matched with the virtual channel number in storage.  Selection of the virtual channel causes the content (live, on-demand, or application) to be displayed (Fig. 2-5 and [0043]-[0048]), thus its access address is stored with the virtual channel number).  
Ma fails to disclose that the screen comprises content items subscribed to by a user; or causing display of the content item subscribed to by a user, wherein each of the plurality of content items subscribed to by the user is an item for identifying another person who performs personal broadcasting through the server of the content provider.
However, in an analogous art, Zhang discloses that each of the plurality of content items is an item for identifying another person who performs personal broadcasting through the server of the content provider ([0017], [0095], Fig. 8 – the EPG lists channels 801, each of another person performing personal broadcasting through the server).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Ma with the teachings of Zhang by including into the EPG of Ma the personal broadcasts as disclosed by Zhang.  The rationale for this modification would have been to enable a user to access a broader variety of content.
Zhang fails to disclose that the screen (i.e. the EPG shown in Fig 8) comprises content items subscribed to by a user; or causing display of the content item subscribed to by a user.  However, official notice is taken that this was well known in the art before the invention was effectively filed.  For example, it was widely practiced in EPGs and in personal broadcast user interfaces to filter content sources to only show those sources that a user is subscribed to.  Therefore it would have been obvious to a skilled artisan to modify the EPG of Ma/Zhang to include this functionality, the rationale being to improve the user experience by enabling a viewer to quickly locate content from preferred sources.

As to claim 3 Ma discloses that the controller is further configured to: cause the display to display a virtual channel indicator to indicate that the content is provided through a virtual channel (Fig. 1B: 112).  

As to claim 4 Ma discloses that the virtual channel indicator indicates that the content is live content that is temporarily broadcasted ([0045]).  

As to claim 12 Ma discloses that the controller is further configured to cause the display to display: a virtual channel generating button to generate the content or a virtual channel for the content ([0099]; Fig. 7a: 704), and wherein the controller is further configured to: generate the virtual channel number in response to selecting the virtual channel generating button ([00101]).  

As to claim 13 Ma discloses that the storage unit is configured to store a matching among the virtual channel number, a type of a virtual type, and an access address to identify a virtual channel ([0043]-[0045]).  

As to claim 14 Ma discloses that the virtual channel number and a name of the selected content item are included in an electronic program guide (Fig. 1B).  

As to claim 15 Ma discloses that information on a virtual channel and information on a general channel are marked in the electronic program guide while being distinguished from each other (Fig. 1B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Zhang, as applied above, and further in view of Kim, KR 100843303.

As to claim 5 Ma discloses a tuner to receive a broadcast video ([0174]).
The system of Ma and Zhang fails to disclose that the controller is configured to: cause the display to display a pop-up window to set a viewing reservation function for the content while the broadcast video is reproduced.  
However, in an analogous art, Kim discloses displaying, on a display unit, a pop-up window to set a viewing reservation function for content while a broadcast video is reproduced ([0039]).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Ma and Zhang with the teachings of Kim, the motivation being to increase revenue by inducing viewers to view advertised content (see Kim [0014]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ma and Zhang and Kim in view of Kim, KR 100687886 (hereinafter Kim ‘886).

As to claim 6 the system of Ma, Zhang, and Kim fails to disclose that the controller is further configured to: change the broadcast video to the content through channel change when the viewing reservation function is set, and a broadcasting time of the content comes.  
However, in an analogous art, Kim ‘886 discloses a control unit configured to change the broadcast video to the content through channel change when the viewing reservation function is set, and a broadcasting time of the content comes (Fig. 3a and its description).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Ma and Kim with the teachings of Kim ‘886, the rationale being to simplify user interface with the system and ensure that reserved content is not missed.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Zhang, as applied above, and in view of Shin, US Pub No. 20030154473.

As to claim 7 Ma discloses that the controller is configured to: determine a channel type of a channel number, in response to receiving a request for selecting the channel number; and determine whether the selected channel number is a general channel number or the virtual channel number based on the channel type (Fig. 1b; [0041]-[0042] and [0062] – selection of a channel from the GUI results in its content being displayed, which entails a determination of whether the channel is general or virtual).  
Ma fails to disclose determining whether the selected channel is a prohibited channel number.
However, in an analogous art, Shin discloses determining whether a selected channel is a prohibited channel ([0056]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Ma and Zhang with the teachings of Shin, the rationale being to enforce parental viewing controls.

	As to claim 8 the system of Ma, Zhang, and Shin discloses that the controller is further configured to: determine the channel type using a program identifier to50Attorney Docket No. 3110-3165 identify the general channel number, an access address to identify the virtual channel number, and a prohibited channel identifier to identify the prohibited channel number (Ma Fig. 1b; [0041]-[0042] and [0062]; Shin [0056]).  

As to claim 9 the system of Ma, Zhang, and Shin discloses that the controller is configured to: cause the display to display a broadcast video corresponding to the general channel number, when the channel number is the general channel number (Ma [0041]-[0042]).  

As to claim 10 the system of Ma, Zhang, and Shin discloses that the content is displayed on the display by accessing the server of the content provider through the access address, when the channel number is the virtual channel number (Ma [0062]).  

As to claim 11 the system of Ma, Zhang, and Shin discloses that the controller is configured to: cause the display to disclose a black screen or notify a prohibited channel, when51Attorney Docket No. 3110-3165 the channel number is the prohibited channel number (Shin [0056]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/Primary Examiner, Art Unit 2423